Citation Nr: 0803676	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
type II, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to 
January 1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2005 rating decision shows that the appellant is 
service connected for diabetes type II, and a 40 percent 
evaluation has been assigned.  The decision reflects that 
separate ratings have been assigned for peripheral neuropathy 
of the right and left lower extremities due to diabetes 
mellitus.  The appellant asserts that he meets the criteria 
for a 60 percent rating for diabetes mellitus.  The Board 
notes that in order to warrant a 60 percent rating, diabetes 
mellitus must require insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that a private record, dated in May 2003, 
notes a reported history of a restricted diet.  It was noted 
that he refrained from strenuous activity.  

In an addendum to a March 2004 VA examination report, the 
examiner that stated that the appellant had some restriction 
of physical activities because of his diabetes mellitus.  It 
was noted that he should not do heavy exertional activities 
or strenuous activities because of frequently reported 
episodes of hypoglycemia. 

In a March 2004 statement in support of the claim, the 
appellant stated that he had a hypoglycemic reaction while in 
a meeting with a VA vocational rehabilitation counselor.  The 
vocational rehabilitation folder has not been associated with 
the claims file.  

The January 2005 VA examination report reflects that the 
appellant is on a restricted diet due to his cholesterol and 
kidney disease.  The report notes that he had had 
hypoglycemic reactions, and also identified other problems 
related to his transplant medicines.  The examiner noted the 
appellant's reported history of having bone density which put 
him at high risk for fractures.  It was also noted that he 
had kyphosis secondary to the decreased bone density, and had 
been told that he had demineralization of his lumbar spine, 
and had been developing compression fractures or had the 
potential for developing compression fractures.  The 
appellant stated that he had hypoglycemic reactions related 
to diabetes mellitus.  The examiner noted that there was no 
evidence for hypoglycemic reactions and no documentation of 
low blood sugar.  

In a September 2005 VA Form 9, the appellant indicated that 
he had monthly visits with his private physicians, and that 
his wife, who is a nurse technician, checked his feet about 
three times per week and checked his blood sugar and blood 
pressure on a daily basis.  The Board finds that further 
development in necessary in order to determine the current 
degree of impairment due to diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the appellant for an 
appropriate VA examination.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  The examiner 
should identify all 
symptoms/manifestations related to the 
veteran's diabetes mellitus.  The examiner 
should provide an opinion in regard to 
whether the appellant's diabetes mellitus 
requires regulation of activities (defined 
as avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider.  A complete rationale 
should accompany all opinions provided.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable time in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

